       Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 1 of 30




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                   )
(2)    JEFFREY COVINGTON                      )
                                              )
        PLAINTIFFS,                           )   Case No. CIV-19-718-PRW
                                              )
vs.                                           )
                                              )
    (1) CSAA FIRE AND CASUALTY                )
    INSURANCE, d/b/a AAA FIRE AND             )
  CASUALTY INSURANCE COMPANY,                 )
                              INC.            )
                                              )
       DEFENDANT.                             )


               PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

      COMES NOW, Plaintiffs’ Tammy Covington and Jeffrey Covington,

collectively (“Covington”) respectfully submits their Jury Instructions pursuant to

Fed. R. Civ. P. 51.




                                          1
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 2 of 30




                                     INDEX

INSTRUCTION NUMBER:

1.    Issues in the Case

2.    Burden of Proof – Greater Weight of the Evidence

3.    Burden to Prove Policy Exclusions

4.    Determining Credibility [Believability] of Witness

5.    Expert Witness

6.    Plaintiffs’ Requested Instruction No. 1 – Meaning Of Words

7.    Plaintiffs’ Requested Instruction No. 2 – Elements Of A Claim For Breach
      Of Contract

8.    Plaintiffs’ Requested Instruction No. 3 – Breach Of Contract

9.    Plaintiffs’ Requested Instruction No. 4 – Breach Of Contract – Actual
      Damages

10.   Insurance Company’s Obligation of Good Faith and Fair Dealing

11.   Non-Delegable Duty

12.   Insurer’s Duty Of Good Faith And Fair Dealing Based On The Facts At
      The Time Of The Claim

13.   Bad Faith- First Party Insurance- Failure To Pay Claim Of Insured

14.   Bad Faith – Damages

15.   Exemplary or Punitive Damages – Bad Faith – First Stage

16.   Exemplary or Punitive Damages – Bad Faith – Second Stage


                                        2
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 3 of 30




17.   Plaintiffs’ Requested Instruction No. 5 – Verdict Form – Breach Of
      Contract Claim

18.   Plaintiffs’ Requested Instruction No. 6 – Verdict Form – Bad Faith Claim –
      Defendant – First Stage

19.   Plaintiffs’ Requested Instruction No. 7 – Verdict Form For Plaintiffs –
      Actual/Punitive Damages - First Stage

20.   Plaintiffs’ Requested Instruction No. 8 – Verdict Form – For Plaintiffs –
      Punitive Damages




                                        3
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 4 of 30




                                 INSTRUCTION NO. 1

                                ISSUES IN THE CASE

      The parties to this lawsuit are Plaintiffs, Tammy Covington and Jeffrey

Covington, and their homeowner’s insurance company, Defendant, CSAA Fire

& Casualty Insurance Company. The parties agree that Mr. and Mrs. Covington’s

homeowner’s policy was in force at the time of water damage to their home

August 8, 2017.

      On August 8, 2017 a sudden discharge of water from an air conditioner

condensate drain line damaged Plaintiffs’ wood floors and other parts of their

home. Defendant CSAA Fire & Casualty Insurance Company denied a claim

submitted by Plaintiffs Tammy and Jeffrey Covington for damage to the home.

On August 8, 2017 Plaintiff’s noticed the leak and standing water on their

floors. Immediately, Plaintiffs cleaned up the water, then obtained and used

fans and air movers to dry the flooring. They repaired the drain line, which

appeared to be the origin of the leak. In May 2018, it was brought to Plaintiffs’

attention that the discoloration and bubbling issues with their flooring could be

caused by the water damage to the flooring. Plaintiffs filed a claim with

Defendant on May 12, 2018 after Plaintiffs were informed this water loss was

likely covered by insurance. Defendant issued a denial letter July 10, 2018,

stating there was no coverage for this claim.

      Plaintiffs Tammy and Jeffrey Covington claim that Defendant CSAA Fire

& Casualty Insurance Company’s denial of their claim was a breach of contract
                                         4
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 5 of 30




and a breach of the duty of good faith and fair dealing. Mr. and Mrs. Covington

assert that CSAA’s actions were intentional in claiming facts that they knew

were not true for the denial of this claim and that CSAA should be responsible

for any damages resulting from this improper conduct. Plaintiffs also seek an

award of punitive damages, if allowed by the Court, in order to deter such

conduct and denials in the future.

      These are the issues you are to determine.


AUTHORITY:        OUJI – CIV (3d) 2.1




                                        5
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 6 of 30




                                 INSTRUCTION NO. 2

          BURDEN OF PROOF – GREATER WEIGHT OF THE EVIDENCE

      In a civil lawsuit, such as this one, the law provides which party is to prove

certain things to you. This is called “Burden of Proof.”

      When I say that a party has the burden of proof on any proposition by the

greater weight of the evidence, or use the expression “if you find,” or “if you

decide,” I mean you must be persuaded, considering all the evidence in the case,

that the proposition on which such party has the burden of proof is more probably

true than not true. The greater weight of the evidence does not mean the greater

number of witnesses testifying to a fact but means what seems to you more

convincing and more probably true.

      A party who seeks to recover on a claim or a party who raises an affirmative

defense has the burden to prove all the elements of the claim or defense. In

deciding whether a party has met the burden of proof, you are able to take

into account all the evidence, whether offered by that party or any other party.

AUTHORITY:         OUJI – CIV (3d) 3.1




                                         6
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 7 of 30




                            INSTRUCTION NO. 3

               POLICY EXCLUSIONS – BURDEN OF PROOF

      You are instructed that the Defendant, CSAA, has the burden to prove any

exclusion in the policy that it asserts as a defense. In this case, CSAA denied

paying for damage that it contends was caused by wear and tear. Therefore, it

is CSAA’s burden to prove wear and tear caused the damage.

AUTHORITY: Pittman v. Blue Cross and Blue Shield of Oklahoma, 217 F.3d
            1291, 2198 (10th Cir. 2000)




                                      7
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 8 of 30




                                    INSTRUCTION NO. 4

           DETERMINING CREDIBILITY [BELIEVABILITY] OF WITNESS

      You are the sole judges of the believability of each witness and the value to

be given the testimony of each. You should take into consideration the

witness's means of knowledge, strength of memory and opportunities for

observation.      Also   consider    the   reasonableness and     consistency or

inconsistency of the testimony.

      You should also consider the bias, prejudice, or interest, if any, the

witness may have in the outcome of the trial, the conduct of the witness upon the

witness stand, and all other facts and circumstances that affect the believability

of the witness.

AUTHORITY:           OUJI – CIV (3d) 3.13




                                           8
       Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 9 of 30




                                   INSTRUCTION NO. 5

                                    EXPERT WITNESS

      There has been introduced the testimony of witnesses who are

represented to be skilled in certain areas. Such witnesses are known in law as

expert witnesses. You may consider the testimony of these witnesses and give

it such weight as you think it should have, but the value to be given their testimony

is for you to determine. You are not required to surrender your own judgment to

that of any person testifying as an expert or otherwise. The testimony of an expert,

like that of any other witness, is to be given such value as you think it is entitled to

receive.

AUTHORITY:           OUJI – CIV (3d) 3.21




                                           9
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 10 of 30




            PLAINTIFFS’ REQUESTED INSTRUCTION NO. 6

                         (MEANING OF WORDS)

     You should interpret the words of the contract in their ordinary and

popular sense, unless you decide that the parties used them in some other

sense.

     If the parties used technical words, they should be interpreted in the

way that they are usually understood by persons in the business in which

they are used, unless clearly used in a difference sense.

     If the parties to the contract have dealt with each other before and their

previous dealings showed that they had a common understanding as to the

meaning of certain terms, then you should interpret those terms according to

their commonly understood meaning.

___________________________
Authority: OUJI 23.13




                                     10
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 11 of 30




            PLAINTIFFS’ REQUESTED INSTRUCTION NO. 7

        (ELEMENTS OF A CLAIM FOR BREACH OF CONTRACT)

      Plaintiffs are required to prove by the greater weight of the evidence

the following in order to recover on their claim for breach of contract against

the Defendant, CSAA Fire & Casualty Insurance Company:


      1. The formation of a contract, specifically, the insurance contract
         which is also known as the insurance policy, between Plaintiffs and
         Defendant;

      2. That Defendant breached the insurance contract by failing to pay
         amounts which were due under the terms of the policy, specifically,
         amounts claimed due by Plaintiffs for the full and fair amount of
         property damage sustained; and

      3. That Plaintiffs suffered damages as a result of Defendant’s breach
         of the insurance contract.

___________________________
Authority: OUJI 23.1 (modified)




                                      11
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 12 of 30




            PLAINTIFFS’ REQUESTED INSTRUCTION NO. 8

                        (BREACH OF CONTRACT)

     A contract is breached or broken when a party does not do what they

promised to do in the contract.




___________________________
Authority: OUJI 23.21




                                    12
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 13 of 30




              PLAINTIFFS’ REQUESTED INSTRUCTION NO. 9

              (BREACH OF CONTRACT – ACTUAL DAMAGES)

      If you find that Plaintiffs have proven by the greater weight of the

evidence that Defendant breached one or more provisions of the insurance

contract, then you must fix the amount of Plaintiffs’ actual damages on their

breach of contract claim. This is the amount of money that is needed to put

them in as good a position as they would have been if the contract has not

been breached. In this case, the amount of damages should be determined

as follows:

      In this case, if you decide that Defendant breached the insurance

contract by paying less than it should have for Plaintiffs’ claim, the amount

of actual damages would be the amount that should have been paid on the

Plaintiffs’ claim, less the amounts that CSAA already paid on their claim, if

any, and taking into consideration the deductible under the Plaintiffs’

insurance policy. The largest amount that “should have been paid on the

Plaintiffs’ claim” should not exceed the policy limits of the insurance policy.


___________________________
Authority: OUJI 23.51 (Rev. 2009) (Modified); 23 O.S. 1991 §21;
           Restatement (Second) of Contracts §§ 344, 347 (1979).




                                      13
     Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 14 of 30




                                INSTRUCTION NO. 10

                     INSURANCE COMPANY’S OBLIGATION OF
                         GOOD FAITH AND FAIR DEALING

      An insurance company has a duty to deal fairly and act in good faith

with its insureds.

AUTHORITY:           OUJI – CIV (3d) 22.1




                                        14
     Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 15 of 30




                                INSTRUCTION NO. 11

                              NON-DELEGABLE DUTY

      Defendant’s duty to deal fairly and act in good faith with Plaintiffs is non-

delegable under Oklahoma law. Therefore, Defendant is liable for the acts and

omissions of its agents, engineers, or representatives who participated in the

handling of the Plaintiffs’ claim regardless of whether they are independent

contractors.

AUTHORITY:         Trinity Baptist Church v. Brotherhood Mut. Ins. Services,
                   LLC, 2014 OK 106, ¶¶ 29-31, 341 P.3d 75; Wathor v. Mutual
                   Assur. Admin., Inc., 2004 OK 2, ¶¶ 6-7, 87 P.3d 559, 561-
                   62; Barnes v. Oklahoma Farm Bureau Mut. Ins. Co., 2000
                   OK 55, ¶ 9 n. 5, 11 P.3d 162, 167 n. 5; Timmons v. Royal
                   Globe Ins. Co.,1982 OK 97, 653 P.2d 907, 914; Crews v.
                   Shelter General Insurance Co., 393 F.Supp.2d 1170, 1178
                   (W.D. Okla. 2005).




                                        15
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 16 of 30




                                 INSTRUCTION NO. 12

            INSURER’S DUTY OF GOOD FAITH AND FAIR DEALING
          BASED ON THE FACTS KNOWN AT THE TIME OF THE CLAIM

      You are instructed that the knowledge and belief of the insurer during

the time period the claim is being reviewed is the focus of a bad-faith claim.

Defendant may not rely upon a defense that was not communicated to Plaintiffs

as a reason for delay or denial of the claim at that time.

AUTHORITY:         Buzzard v. Farmers Ins. Co., 1991 OK 127, 824 P.2d 1105,
                   1109, 1110; Buzzard v. McDanel, 1987 OK 28, 736 P.2d 157,
                   159); Newport
                    v. USAA, 200 OK 59, 11 P.3d 190, 195; Skaling v. Aetna Ins.
                    Co., 799 A.2d 997, 1010 (R.I. 2002)




                                         16
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 17 of 30




                                 INSTRUCTION NO. 13

                     BAD FAITH – FIRST PARTY INSURANCE –
                      FAILURE TO PAY CLAIM OF INSURED

      Plaintiffs claim that Defendant, CSAA Fire and Casualty Insurance

Company, violated its duty of good faith and fair dealing by unreasonably, and

in bad faith, refusing to pay Plaintiffs the proper amount for a valid claim under

their insurance policy. In order for Plaintiffs to recover damages in this case, they

must show by the greater weight of the evidence that:

      1.     Defendant was required under the insurance policy to pay Plaintiffs’
             claim;

      2.     Defendant's refusal to pay the claim in full was unreasonable
             under the circumstances, because 1) it did not perform a proper
             investigation, 2) it did not evaluate the results of the investigation
             properly, or 3) it had no reasonable basis for the refusal;

      3.     Defendant did not deal fairly and in good faith with Plaintiffs; and

      4.     The violation by Defendant of its duty of good faith and fair dealing
             was the direct cause of the injury sustained by Plaintiffs.

AUTHORITY:          OUJI CIV (3d) 22.2




                                         17
       Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 18 of 30




                                  INSTRUCTION NO. 14

                                  BAD FAITH - DAMAGES

      If you find that Defendant, CSAA Fire and Casualty Insurance Company,

violated its duty of good faith and fair dealing, you must fix the amount of Plaintiffs’

damages. This is the amount of money that will compensate them for any loss

they suffered as a result of Defendant's denial of coverage on Plaintiffs’ claim.

       In fixing the amount you will award Plaintiffs, you may consider the

following elements:

       1.     Financial losses;

       2.     Embarrassment and loss of reputation; and

       3.     Mental pain and suffering.

AUTHORITY:           OUJI – CIV (3d) 22.4




                                           18
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 19 of 30




                                 INSTRUCTION NO. 15

       EXEMPLARY OR PUNITIVE DAMAGES – BAD FAITH- FIRST STAGE

      If you find in favor of the Plaintiffs, Tammy Covington and Jeffrey

Covington, and grant them actual damages, then you must also find by a

separate verdict, whether Defendant recklessly disregarded its duty to deal fairly

and act in good faith with its insureds, and/or intentionally and with malice

breached its duty to deal fairly and act in good faith with its insureds.

      Plaintiffs have the burden of proving this by clear and convincing evidence.

By that I mean that you must be persuaded, considering all the evidence in

the case, that the proposition on which the party that has this burden of proof

is highly probable and free from serious doubt.

      Defendant recklessly disregarded its duty to deal fairly and act in good faith

with its insureds if Defendant either was aware, or did not care, that there was

a substantial and unnecessary risk that its conduct would cause serious injury

to Plaintiffs. In order for Defendant to have recklessly disregarded its duty to

deal fairly and act in good faith with its insureds, its conduct must have been

unreasonable under the circumstances, and also there must have been a high

probability that the conduct would cause serious harm to the Plaintiffs.

      Malice involves either hatred, spite, or ill-will, or else the doing of a

wrongful act intentionally without just cause or excuse.

     If you find that Defendant recklessly disregarded its duty to deal fairly and


                                         19
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 20 of 30




act in good faith with its insureds or intentionally and with malice breached its duty

to deal fairly and act in good faith with its insureds, you may award punitive

damages against Defendant in a later part of this trial. If you do not find that

Defendant recklessly disregarded its duty to deal fairly and act in good faith with

its insureds or intentionally and with malice breach its duty to deal fairly and act

in good faith with its insureds, you may not award punitive damages against

Defendant.

AUTHORITY:         OUJI (3d Supp.) Civ. No. 22.5




                                         20
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 21 of 30




                                  INSTRUCTION NO. 16

               EXEMPLARY OR PUNITIVE DAMAGES – BAD FAITH-
                            SECOND STAGE

      Ladies and Gentlemen of the jury, you have found in favor of the

Plaintiffs and granted them actual damages, and you have also found by a

separate verdict that Defendant, CSAA Fire and Casualty Insurance Company,

has recklessly disregarded its duty to deal fairly and act in good faith with its

insureds and/or intentionally and with malice breached its duty to deal fairly and

act in good faith with its insureds.

      You may now, in addition to actual damages, grant Plaintiffs punitive

damages in such sum as you reasonably believe will punish Defendant and be

an example to others.

      Punitive damages are not to be considered as compensation to Plaintiffs,

but as punishment to Defendant and as an example to others to deter them from

like conduct. The law does not require you to award punitive damages and, if you

do so, you must use sound reason in setting the amount. You should be aware

that the purpose of punitive damages is to punish and not destroy a defendant.

      You may consider evidence of actual harm to others in determining the

seriousness of the hazard to the public and thus whether the conduct that

harmed the Plaintiffs was particularly reprehensible or bad. Conduct that risks

harm to many may be more reprehensible than conduct that risks harm to

only a few. However, you may not use punitive damages to punish Defendant

                                       21
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 22 of 30




directly on account of harms that it may have caused to others.

      In determining the amount of punitive damages, you may consider the

following factors:

      1.     The seriousness of the hazard to the public arising from

             Defendant’s misconduct;

      2.     The profitability of the misconduct to Defendant.

      3.     How long the conduct lasted and whether it is likely to continue;

      4.     Whether there were attempts to conceal the misconduct;

      5.     How aware Defendant’s was of its conduct and its

             consequences and how aware Defendant was of the hazard

             and of its excessiveness;

      6.     The attitude and conduct of Defendant upon finding out

             about the misconduct/hazard;

      7.     The financial condition of Defendant.

      8.     The number and level of employees involved in causing or

             concealing the misconduct

      In no event should the punitive damages exceed the greater of: (Select

      One) [$100,000.00 or the amount of actual damages you have previously

      awarded].

                                         OR

      [$500,000.00, or twice the amount of actual damages you have previously


                                         22
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 23 of 30




awarded, or the increased financial benefit derived by Defendant as a direct

result of the conduct causing the injury to the Plaintiffs].

AUTHORITY: OUJI – CIV (2d) No. 5.9 (as amended effective October 14,
                   2008); OUJI – CIV 2d) No. 22.7 (modified in accordance with
                   the amended version of OUJI – CIV (2d) No. 5.9)
[Note: If the jury finds intentional conduct, thereby reaching Category II
punitive damages, Plaintiffs request that the Court delete “one” and
“$100,000 or the amount of actual damages you have awarded” and “OR”
to prevent confusion.]




                                         23
        Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 24 of 30




             PLAINTIFFS’ REQUESTED INSTRUCTION NO. 17
            (VERDICT FORM – BREACH OF CONTRACT CLAIM)

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

      (1) TAMMY COVINGTON, and             )
      (2) JEFFREY COVINGTON                )
                                           )
         PLAINTIFFS,                       )   Case No. CIV-19-718-PRW
                                           )
vs.                                        )
                                           )
      (1) CSAA FIRE AND CASUALTY           )
          INSURANCE, d/b/a AAA FIRE        )
          AND CASUALTY INSURANCE           )
          COMPANY, INC.                    )
                                           )
        DEFENDANT.                         )


            VERDICT FORM – BREACH OF CONTRACT CLAIM
       We, the jury, empaneled and sworn in the above entitled cause, do,

upon our oaths, find as follows:

       1.    In favor of the Plaintiffs, Tammy Covington and Jeffrey

Covington, in the total amount of $___________________.

                                      OR

       2.    In favor of the Defendant, CSAA Fire & Casualty Insurance

Company.

__________________________ ______________________________
Foreperson
__________________________ ______________________________


                                      24
     Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 25 of 30




__________________________ ______________________________

__________________________ ______________________________

__________________________ ______________________________

OUJI 5.7




                                   25
        Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 26 of 30




        PLAINTIFFS’ REQUESTED INSTRUCTION NO. 18
(VERDICT FORM – BAD FAITH CLAIM – DEFENDANT – FIRST STAGE)

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) TAMMY COVINGTON, and                   )
(2) JEFFREY COVINGTON                      )
                                           )
         PLAINTIFFS,                       )   Case No. CIV-19-718-PRW
                                           )
vs.                                        )
                                           )
      (1) CSAA FIRE AND CASUALTY           )
          INSURANCE, d/b/a AAA FIRE        )
          AND CASUALTY INSURANCE           )
          COMPANY, INC.                    )
                                           )
        DEFENDANT.                         )


                   VERDICT FORM – BAD FAITH CLAIM
       We, the jury, empaneled and sworn in the above entitled cause, do,

upon our oaths, find in favor of the Defendant, CSAA Fire & Casualty

Insurance Company, in connection with Plaintiffs’ bad faith claim.

__________________________ ______________________________
Foreperson
__________________________ ______________________________

__________________________ ______________________________

__________________________ ______________________________

__________________________ ______________________________

OUJI 5.8


                                      26
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 27 of 30




          PLAINTIFFS’ REQUESTED INSTRUCTION NO. 19
(VERDICT FORM FOR PLAINTIFFS – PUNITIVE DAMAGES, FIRST STAGE)

                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(3)   TAMMY COVINGTON, and                     )
(4)   JEFFREY COVINGTON                        )
                                               )
       PLAINTIFFS,                             )   Case No. CIV-19-718-PRW
                                               )
vs.                                            )
                                               )
   (2) CSAA FIRE AND CASUALTY                  )
   INSURANCE, d/b/a AAA FIRE AND               )
 CASUALTY INSURANCE COMPANY,                   )
                             INC.              )
                                               )
      DEFENDANT.                               )

VERDICT FORM, FOR PLAINTIFFS, PUNITIVE DAMAGES – FIRST STAGE

        We, the jury, empaneled and sworn in the above entitled cause, do, upon
our oaths, find in favor of Plaintiffs, T a m m y C o v i n g t o n a n d J e f f r e y
C o v i n g t o n , and against Defendant, CSAA Fire and Casualty Insurance
Company, on Plaintiffs’ claims as follows:

Actual Damages:        1. The dollar amount of Plaintiffs’ actual damages is the
                          sum of
                          $                                     _.

Punitive               2. (a)     We do do not _ (Check One) find by clear and
Damages:                          convincing evidence that the Defendant
                                  recklessly disregarded its duty to deal fairly and
                                  with its insureds.

                           (b)    We do do not _ (Check One) find by clear and
                                  convincing evidence that the Defendant
                                  intentionally and with malice breached its duty to
                                  in good faith with its insureds.


                                          27
    Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 28 of 30




Foreperson




AUTHORITY:      OUJI -- CIV(2d) 22.6 (modified)




                                   28
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 29 of 30




            PLAINTIFFS’ REQUESTED INSTRUCTION NO. 20
        (VERDICT FORM FOR PLAINTIFFS – PUNITIVE DAMAGES)

                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

(5)   TAMMY COVINGTON, and                )
(6)   JEFFREY COVINGTON                   )
                                          )
       PLAINTIFFS,                        )   Case No. CIV-19-718-PRW
                                          )
vs.                                       )
                                          )
   (3) CSAA FIRE AND CASUALTY             )
   INSURANCE, d/b/a AAA FIRE AND          )
 CASUALTY INSURANCE COMPANY,              )
                             INC.         )
                                          )
      DEFENDANT.                          )

         VERDICT FORM FOR PLAINTIFFS - PUNITIVE DAMAGES

      We, the jury empaneled and sworn in the above entitled cause do upon
our oaths find in favor of Plaintiffs, Tammy Covington and Jeffrey Covington,
and against Defendant, CSAA Fire and Casualty Insurance Company, and fix
the amount of Plaintiffs’ punitive damages as follows:

Punitive Damages: 1. The dollar amount of Plaintiffs’ punitive damages is
                     the sum of $                  .




      Foreperson




                                     29
      Case 5:19-cv-00718-PRW Document 54 Filed 08/24/20 Page 30 of 30




Respectfully submitted,


By: s/_Douglas J. Shelton__________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEY FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON



                          CERTIFICATE OF SERVICE

      I hereby certify that on August 24, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton__________
Douglas J. Shelton


                                       30
